             Case 1:13-cr-00407-CCB Document 315 Filed 04/06/21 Page 1 of 5


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
v.                                               *              Crim. No. CCB-13-407
                                                 *
JORGE AYALA-PIZZARO                              *
                                                 *
* *       * * *     *   * *    *   *   *   *   * * *    *   *     *   *   *   *   *   *   *   *   *   *

                                           MEMORANDUM

          Jorge Ayala-Pizzaro is a thirty-one-year-old federal prisoner serving a 120-month sentence

for drug trafficking. Now pending is Ayala-Pizzaro’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) (ECF 307). Ayala-Pizzaro seeks relief based on underlying health

conditions making him particularly susceptible to serious illness related to COVID-19. Id. The

government opposes the motion. (ECF 311). For the reasons explained below, the motion will be

denied.

                                           BACKGROUND

          Between at least December 2012 and his arrest in August 2013, Ayala-Pizzaro was involved

in a conspiracy to distribute at least 10 kilograms of heroin. (ECF 174, Plea Agreement at 4–6). Ayala-

Pizzaro was part of an organization, led by Luis Lugo-Santiago, that acted as a mid-level supplier of

heroin to associates in Maryland and Delaware. Ayala-Pizzaro and his co-conspirators obtained bulk

kilogram quantities of heroin from various suppliers, including one Pennsylvania-based distributor,

and divided and repackaged the product for further distribution. (Id. at 4). Ayala-Pizzaro often

handled transport of heroin and money to customers in Delaware . (Id. at 5). Investigators learned of

this conspiracy primarily through a wiretap. On August 15, 2013 investigators executed a search

warrant at an apartment In Philadelphia used by Ayala-Pizzaro and another co-conspirator. The

search recovered drug packaging paraphernalia, including stamps and stamp pads used to brand

heroin, rubber bands, clear plastic bags, and packaging paper. A search of a 2011 Jeep Liberty used

                                                  1
              Case 1:13-cr-00407-CCB Document 315 Filed 04/06/21 Page 2 of 5


by Ayala-Pizzaro recovered nearly 1,300 grams of heroin from a hydraulic compartment in the car.

(Id. at 6).

        In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts to reduce

a term of imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239. Before

the First Step Act was enacted, a court could review a prisoner’s sentence pursuant to § 3582(c)(1)(A)

only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But under the amended

statute, a court may conduct such a review also “upon motion of the defendant,” if the defendant has

exhausted all administrative remedies to appeal the BOP’s failure to bring a motion, or if thirty days

have lapsed “from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” Id. The court may authorize compassionate release if, after considering the factors set

forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and compelling reasons” warrant it.

See 18 U.S.C. § 3582(c)(1)(A)(i).

        On August 27, 2020, Ayala-Pizzaro submitted a request for compassionate release to the

warden of FCI Schuylkill, where he was incarcerated at that time. (ECF 307 at 2). The government

does not contest that Ayala-Pizzaro has exhausted his administrative remedies. Thus, the only issues

are (1) whether “extraordinary and compelling reasons” warrant the reduction of Ayala-Pizzaro’s

sentence and (2) if there is such a reason, whether the § 3553(a) factors weigh in favor of a sentence

reduction.

                                           DISCUSSION

        Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to

define “what should be considered extraordinary and compelling reasons for sentence reduction”

under § 3582(c)(1)(A). The most recent Sentencing Commission policy statement defining


                                                  2
             Case 1:13-cr-00407-CCB Document 315 Filed 04/06/21 Page 3 of 5


“extraordinary and compelling reasons” for sentence reduction, Guideline § 1B1.13, predates the First

Step Act and, as the Fourth Circuit has held, is not a policy statement that applies to motions for

compassionate release brought by defendants, because its plain text “constrains the entire policy

statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States

v. McCoy, 981 F.3d 271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In

the absence of an “applicable policy statement[] issued by the Sentencing Commission” concerning

what may be an “extraordinary and compelling reason” for compassionate release when a defendant

brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . . to consider any

extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting

United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

        Ayala-Pizzaro argues that his risk of developing serious illness related to COVID-19 while

incarcerated at FCI Schuylkill due to his underlying medical conditions constitutes an “extraordinary

and compelling reason” to reduce his sentence. Ayala-Pizzaro is HIV positive and is obese. (ECF

311-1 at 1, 11). The CDC has warned that both conditions “can make you more likely to get severely

ill   from    COVID-19,”    COVID-19:     People       with   Certain   Medical   Conditions,   CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated Mar. 29, 2021), and that “the risk of severe COVID-19 increases as the

number of underlying medical conditions increases in an individual,” COVID-19: Underlying

Medical Conditions Associated with High Risk for Severe COVID-19: Information for Healthcare

Providers, CDC, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (updated Mar. 29, 2021).




                                                   3
            Case 1:13-cr-00407-CCB Document 315 Filed 04/06/21 Page 4 of 5


         The government does not contest that the risk of serious illness posed by Ayala-Pizzaro’s

underlying conditions constitutes an extraordinary and compelling reason for a sentence reduction. 1

The court notes, however, that Ayala-Pizzaro was recently transferred to a residential reentry facility

(RRC), and is scheduled for release from BOP custody in June 2021. Ayala-Pizzaro includes no

information in his motion regarding the risk of COVID-19 in his current housing placement.

Accordingly, though his medical conditions put him at a risk of serious illness due to COVID-19

generally, it is unclear whether his remaining in BOP custody at the RRC poses a greater risk to him

than would otherwise exist if he were released to the community. Compare with United States v.

Campagna, ---F. Supp. 3d ---, 2020 WL 1489829, *1, 3 (S.D.N.Y. 2020) (defendant in RRC

placement demonstrated an extraordinary and compelling reason for his release where he presented

evidence of his compromised immune system and the congregate conditions of the RRC).

         At any rate, Ayala-Pizzaro’s medical conditions do not end the court’s inquiry. The

compassionate release statute provides that, before reducing a defendant’s sentence for “extraordinary

and compelling reasons,” the court must consider the factors set forth in 18 U.S.C. § 3553(a) “to the

extent they are applicable.” See 18 U.S.C. § 3582(c)(1)(A). Here, the court considers the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to protect

the public from further crimes. Id. §§ 3553(a)(1), (a)(2)(C).

         Ayala-Pizzaro’s offense was certainly serious. He was convicted of a conspiracy to distribute

narcotics that involved at least 10 kilograms of heroin, a very large quantity of the drug, and the plea


1
  The government does argue, however, that Ayala-Pizzaro is not eligible for compassionate release unless the court finds
him not a danger to the community under 18 U.S.C. § 3412(g), citing U.S.S.G. § 1B1.13, which advises that in order to
reduce a defendant's sentence under 18 U.S.C. § 3582(c)(1)(A), the court must determine (1) extraordinary and compelling
reasons warrant the reduction, (2) the defendant is not a danger to the safety of any other person or to the community as
provided in 18 U.S.C. § 3142(g), and (3) the reduction is consistent with the U.S.S.C’s policy statements. But as stated
supra, U.S.S.G. § 1B1.13 applies only to motions for sentence reduction brought on behalf of defendants by the BOP and
thus is not applicable to Ayala-Pizzaro’s motion. See McCoy, 981 F.3d at 281–82; United States v. Kibble, --- F.3d ----,
2021 WL 1216543, *3–4 (4th Cir. 2021). At any rate, in addressing the § 3553(a) factors, the court considers the need for
the sentence to “protect the public from further crimes of the defendant,” see 18 U.S.C. § 3553(a)(2)(C), an inquiry which
implicitly requires the court to assess Ayala-Pizzaro’s danger to the community.

                                                            4
          Case 1:13-cr-00407-CCB Document 315 Filed 04/06/21 Page 5 of 5


agreement reflects that his involvement was significant, with him transporting heroin to customers in

at least two states, acting as the primary liaison between the operation and at least one customer, and

discussing the finances of the operation with customers. (ECF 174, Plea Agreement, at 4–6).

       This offense is the latest and the most serious of Ayala-Pizzaro’s controlled substance

offenses. His criminal history includes one felony and one misdemeanor conviction for violations of

Pennsylvania’s Controlled Substance Act, and he was on probation for the misdemeanor at the time

of his arrest for the instant offense. (ECF 203, Presentence Report ¶¶ 36–38, 40). The court considers

this history alongside Ayala-Pizzaro’s post-sentencing conduct, which “provides the most up-to-date-

picture of [his] ‘history and characteristics.’” See Pepper v. United States, 562 U.S. 476, 492 (2011)

(citing 18 U.S.C. § 3553(a)(1)). Ayala-Pizzaro incurred three disciplinary infractions during his

incarceration. In 2015 he was sanctioned for letting another inmate use his phone account. ECF 311-

2. In 2017, he admitted to using intoxicants. Id. And, most seriously, in 2018 he was found in the

building’s vent shaft. Id. In addition to the seriousness of the instant offense, Ayala-Pizzaro’s

disciplinary history at the BOP suggests a pattern of worsening behavior over time and reflects that

serving the remainder of his sentence may more adequately protect the public. Accordingly, the court

finds that the balance of the § 3553(a) factors weigh against granting compassionate release.

                                          CONCLUSION

       For the foregoing reasons, Ayala-Pizzaro’s motion for compassionate release (ECF 307) will

be denied. The associated motion to seal (ECF 310) will be granted to protect the confidentiality of

personal information. A separate Order follows.


   4/6/2021                                                  /S/
Date                                                  Catherine C. Blake
                                                      United States District Judge




                                                  5
